G-ilchrist, J.
The statute of December 23,1840, gives the owners of land which has been taken by a railroad corporation for the use of the road, for which he shall not have been fully compensated by the fifteenth of March, 1841, certain summary remedies, specified in the first section, with a proviso that the same shall not apply to such corporations as may before that time, at their own expense, procure a committee to be appointed by the Court of Common Pleas, to award to the land owner the damages for the land so taken.
The second section directs the manner in which the corporation shall notify to the land owner its intention of making the application, and provides that the land owner may employ counsel, who shall be paid by the party applying for the appointment of the committee.
The third and last section authorizes the railroad, upon the party’s refusal of the sum- awarded by the committee and tendered for his acceptance, to continue to use the land, leaving the party refusing to the remedies provided by law.
The land owner, the petitionee in the proceedings before the court, claims an allowance for counsel fees incurred and expended by him in a proceeding commenced by the railroad on the 27th day of December, 1841, long after the period limited in the statute of December, 1840, and which was not conducted in the manner pointed out in that statute, but which was carried before a jury and terminated in a verdict.
The application for the allowance cannot, therefore, prevail, except upon the ground that the provision in the second section of the act referred to was intended to apply to all proceedings for compensation for damages for *408land taken by railroad corporations. But such we do not deem, the true construction of the statute. The provision seems intended only for the particular class of proceedings authorized by the statute of which it forms a part; and there is no more reason for singling out this than any other, and tacking it to laws previously in force. No counsel fees whatever should have been allowed by the court below, and therefore

The petitioner’s exceptions prevail.